DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on January 26, 2022.  Claims 1-9 and 16-28 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.

Response to Amendment
The affidavit under 37 CFR 1.132 filed January 26, 2022 is insufficient to overcome the rejection of claims 1-9 and 16-22 based upon 35 U.S.C. §103 as set forth in the last Office action because:  the affiant has not provided any objective evidence or actual proof.  The affidavit is merely a recitation of arguments of counsel, which as discussed in MPEP 716.01(c), cannot take the place of evidence.  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Response to Arguments
Concerning the “Claim Rejections: §103 Rejections” section on pages 6-8 of the Applicant’s Response filed on January 26, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant primarily argues that the lip of the projection of the is not capable of being a fulcrum, first arguing that the lip of the Schmidt reference prevents the anchor from flipping.  However, the examiner argues that although the lip does engage a portion of the anchor, this does not make the flipping of the anchor an impossibility, and no evidence has been provided that shows that the anchor is not capable of acting as a fulcrum, only conclusory statements stating that the anchor cannot flip around the lip.
  	The applicant then argues that the spacing between the anchor and the lip would make the rotation of the anchor about the lip difficult.  The examiner has not stated that lip of the Schmidt reference is designed to be a fulcrum in its operation, or that the lip is intended to cause the anchor to flip or make it easy to flip, but rather has argued that the lip is capable of performing as a fulcrum in at least some situations.  The applicant argues that the spacing makes the flipping of the anchor difficult, but this still is not an argument that the anchor is not capable of acting as a fulcrum.
	Ultimately, the examiner argues that the applicant has interpreted the claims too narrowly.  The claims merely claim “a fulcrum at the distal end of the projection” and that “the projection defining the fulcrum allows for rotational motion of the button about the fulcrum when the inner rod moves from the extended position to the retracted position”.  The lip of the Schmidt reference may be defined as a fulcrum because the anchor is capable of rotating relative to the lip.  This does not necessarily need to be during operation or in vivo.  If the anchor of the Schmidt reference were placed on a table, a user may contact the button with the lip and pivot the device back in forth, therein defining the lip as capable of being fulcrum, wherein the lip ‘allows for rotational motion of the button about the fulcrum when the inner rod moves from the extended position to the retracted position’.  There are further other scenarios where 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 23 and 26 recite the limitation of “an entirety of the inner rod has a constant diameter”.  There is no support for this limitation in the Specification.  The Specification is completely silent as to any teaching with regards to the diameter of the inner rod.  Although the inner rod may appear to be a constant diameter within the drawings, because there is no indication that the Drawings are drawn to scale, there is not enough evidence to clearly convey that the entirety of the inner member is intended to be of a constant diameter, therein failing to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filed.
Claims 24 and 27 recite the limitation of “wherein the inner rod and the button mating surface of the inner rod have the same diameter”.  There is no support for this limitation in the Specification.  The Specification is completely silent as to any teaching with regards to the diameter of the inner rod.  Although the inner rod may appear to have the same diameter as the button mating surface of the inner rod within the drawings, because there is no indication that the Drawings are drawn to scale, there is not enough evidence to clearly convey that the inner rod and the button mating surface of the inner rod have the same diameter, therein failing to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filed.
Claims claims 25 and 28 recite the limitation of “the fulcrum has a length and a thickness that is constant along the length of the fulcrum”.  There is no support for this limitation in the Specification.  The Specification is completely silent as to any teaching with regards to the length and thickness of the fulcrum.  Although the fulcrum may appear to have the a thickness that is constant along the length of the fulcrum, because there is no indication that the Drawings are drawn to scale, there is not enough evidence to clearly convey that the fulcrum has a length and a thickness that is constant along the length of the fulcrum therein failing to reasonably convey 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 17, 18, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel et al. (US 2009/0043318, hereinafter Michel) in view of Schmidt et al. (US 2012/0203249, hereinafter Schmidt) and Hayhurst et al. (US 5041129, hereinafter Hayhurst).
Concerning claim 1, the Michel et al. prior art reference teaches a button inserter (Figure 2) comprising a shaft (Figure 2; 1); an inner rod within the shaft (Figure 3; 3) having a button mating surface extending from a distal tip of the inner rod (Figure 3; 30 | [¶ 0029]), wherein the button mating surface of the inner rod constrains translation and rotational motion of the button (Figure 3; 3, 30, the mating surfaces are used to hold the button and may therefore be interpreted as constraining translation and rotational motion); and a handle (Figure 2; 2) including a handle switch (Figure 2; 4) that translates the inner rod between an extended position where the button mating surface of the inner rod extends beyond the distal tip of the shaft and a retracted position ([¶ 0030]), but it does not specifically teach the shaft including a projection extending beyond a distal tip of the shaft, wherein the projection defines a fulcrum at a distal end of the projection, wherein the projection of the shaft constrains translational and rotational motion of the button 
However, the Schmidt reference teaches a button inserter (Figure 9) comprising: a shaft (Figure 9; 120) including a projection extending beyond a distal tip of the shaft (Figure 11; 100); an inner rod within the shaft (Figure 9; 90) having a button mating surface extending from a distal tip of the inner rod (Figure 9; 80); and a handle (Figure 9; 110) including a handle switch (Figure 9; 130), wherein the projection of the shaft constrains translational and rotational motion of the button when the button is positioned on the button mating surface ([¶ 0039]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the shaft of the Michel reference include the projection of the Schmidt reference to engage the button and prevent the button from flipping while the button is being guided into a bone canal (Schmidt; [¶ 0039]).
Although the Schmidt reference does not specifically define the distal end of the projection as a fulcrum, the distal end of the projection of the combination of the Michel and Schmidt references is completely capable of being used as a fulcrum.  A fulcrum is defined as “a point on which a lever pivots” or “any prop or support” <thefreedictionary.com/fulcrum>.  Because the button may be released upon retraction of the inner rod, the distal end of the projection then allows for rotational motion of the button, therein making it at least capable of serving as a pivot point or prop or support for the button upon its release depending on the positioning of the inserter and the button and movement of both thereafter, therein allowing the distal end of the projection to be interpreted as defining a fulcrum.
Furthermore, the Hayhurst reference teaches a similar inserter system, wherein an inner rod extends within a shaft, where the inner rod includes a distal anchor mating surface to interact with an anchor to be deployed, where the inner rod includes an extended position where the middle figure) and a retracted position, where the inner rod is retracted with respect to the anchor and the anchor mating surface of the inner rod is completely within the shaft (Figure 2; 30, 32, bottom figure).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inserter of the Michel reference and the retraction rod of the Michel reference to have the distal end mating surface of the Michel reference be completely within the shaft in the retracted position as in the Hayhurst reference since such a modification helps the button transition from a parallel position to a perpendicular deployed position and provides the inserter system with a configuration that is easy to be withdrawn (Hayhurst; Column 4, Lines 18-36).
Concerning claim 2, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the button inserter as recited in claim 1, wherein Michel reference further teaches the handle including a resilient member (Figure 4(a); 6) and a slide (Figure 4(a); 5) both located inside the handle (Figure 4(a); 2), wherein the resilient member moves the slide away from a distal end of the handle to retract the inner rod when the handle switch is released ([¶ 0026]).
Concerning claims 3, 4, 6, and 7, the Michel et al. prior art reference teaches a surgical system comprising: a button inserter (Figure 2) comprising: a shaft (Figure 2; 1); an inner rod within the shaft (Figure 3; 3) having a button mating surface extending from a distal tip of the inner rod (Figure 3; 30 | [¶ 0029]); and a handle (Figure 2; 2) including a handle switch (Figure 2; 4) that translates the inner rod between an extended position where the button mating surface of the inner rod extends beyond the distal tip of the shaft, wherein the button mating surface of the inner rod constrains translation and rotational motion of the button when the inner rod is in the mating surfaces are used to hold the button and may therefore be interpreted as constraining translation and rotational motion) and a retracted position ([¶ 0030]); an oblong button including a congruent mating surface to the button mating surface of the inner rod of the button inserter (Figure 9; 70, 71 | Figure 10; 80, 81), wherein the oblong button is substantially parallel to a longitudinal axis of the shaft in an initial position (Figure 9; 70) and a second round button is substantially perpendicular to the longitudinal axis of the shaft in a deployed position (Figure 10; 82); and a suture strand passing through an opening of the oblong button (Figure 9; 88), but it does not specifically teach the shaft including a projection extending beyond a distal tip of the shaft, wherein the projection defines a fulcrum at a distal end of the projection, wherein the projection of the shaft constrains translational and rotational motion of the button when the inner rod is in the extended position, or the button mating surface of the inner rod being located completely within the shaft in the retracted position.
However, the Schmidt reference teaches a button inserter (Figure 9) comprising: a shaft (Figure 9; 120) including a projection extending beyond a distal tip of the shaft (Figure 11; 100); an inner rod within the shaft (Figure 9; 90) having a button mating surface extending from a distal tip of the inner rod (Figure 9; 80); and a handle (Figure 9; 110) including a handle switch (Figure 9; 130), wherein the projection of the shaft constrains translational and rotational motion of the button when the button is positioned on the button mating surface ([¶ 0039]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the shaft of the Michel reference include the projection of the Schmidt reference to engage the button and prevent the button from flipping while the button is being guided into a bone canal (Schmidt; [¶ 0039]).
Although the Schmidt reference does not specifically define the distal end of the projection as a fulcrum, the distal end of the projection of the combination of the Michel and 
Furthermore, the Hayhurst reference teaches a similar inserter system, wherein an inner rod extends within a shaft, where the inner rod includes a distal anchor mating surface to interact with an anchor to be deployed, where the inner rod includes an extended position where the distal anchor mating surfaces extends beyond the distal end of the shaft (Figure 2; 30, 32, middle figure) and a retracted position, where the inner rod is retracted with respect to the anchor and the anchor mating surface of the inner rod is completely within the shaft (Figure 2; 30, 32, bottom figure).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inserter of the Michel reference and the retraction rod of the Michel reference to have the distal end mating surface of the Michel reference be completely within the shaft in the retracted position as in the Hayhurst reference since such a modification helps the button transition from a parallel position to a perpendicular deployed position and provides the inserter system with a configuration that is easy to be withdrawn (Hayhurst; Column 4, Lines 18-36).
Concerning claim 5, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the button inserter as recited in claim 1, wherein Michel reference further teaches the handle including a groove and a resilient pair of arms, and the second button button is held between the walls of the groove in the handle, wherein the walls bay be interpreted as resilient arms on the sides of the groove).
Concerning claim 8, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the button inserter as recited in claim 1, wherein Michel reference further teaches the suture strand passing through an opening of the second button (Figures 10-11; 82, 88 | [¶ 0033]).
Concerning claims 17 and 18, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the button inserter as recited in claims 1 and 3, wherein Schmidt reference further teaches the projection being an integral, unitary, monolithic part of the shaft (Schmidt; 11; 100).
Concerning claims 23, 24, 26, and 27, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the button inserter as recited in claims 1 and 3, but does not specifically teach the entirety of the inner rod having a constant diameter or the inner rod and the button mating surface of the inner rod having the same diameter.
However, the Specification of the Instant Application is completely silent as to any criticality of the diameter of the inner rod and the button mating surface.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the entirety of the inner rod have a constant diameter or the inner rod and the button mating surface of the inner rod have the same diameter as a matter of obvious design choice, given the device would produce a predictable result of performing equally well regardless of the diameter or relative diameter of different portions of the inner rod.
Concerning claims 25 and 28, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the button inserter as recited in claims 1 and 3, but does 
However, the Specification of the Instant Application is completely silent as to any criticality of thickness of the fulcrum.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have thickness of the fulcrum be constant along the length of the fulcrum as a matter of obvious design choice, given the device would produce a predictable result of performing equally well regardless of the thickness or relative thickness of different portions of the fulcrum.
Claims 9, 16, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel et al. (US 2009/0043318, hereinafter Michel) in view of Schmidt et al. (US 2012/0203249, hereinafter Schmidt) and Hayhurst et al. (US 5041129, hereinafter Hayhurst) as applied to claims 1-8, 17, 18, and 23-28 above, and further in view of Bonutti (US 2001/0041916).
Concerning claims 9 and 16, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the surgical system as recited in claims 6 and 8, but does not specifically teach the suture strand imparting an off-axis tensile force between the oblong button and the second button to rotate the oblong button about the fulcrum from the initial position to the deployed position.
However, the Bonutti reference teaches a surgical system comprising suture anchor (Figure 7; 20) and a shaft (Figure 7; 40), wherein the anchor includes a suture strand (Figure 7; 24), wherein the suture strand may be tensioned to impart an off-axis tensile force between two connected anchors to rotate the anchor about an interface on the shaft (Figure 8; 324) from an initial parallel position (Figure 7; 20) to a deployed skewed position (Figure 7; 20).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the suture strand of the Michel, Schmidt, 
Concerning claims 19 and 20, the combination of the Michel, Schmidt, Hayhurst, and Bonutti reference teaches the surgical system of claims 9 and 16, wherein the resultant combination of the references would have the suture strand impart the off-axis force between the oblong button and the second button and apply the off-axis force to rotate the oblong button about the fulcrum from the initial position to the deployed position when the inner rod translates relative to the shaft to the retracted position given the oblong button is released for further motion and deployment upon the inner rod translating relative to the shaft to the retracted position.
Concerning claim 21, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the surgical system as recited in claim 1, but does not specifically teach that when the inner rod translates relative to the shaft to the retracted position, the suture strand applies an off-axis force to rotate the oblong button about the fulcrum from the initial position to the deployed position.
However, the Bonutti reference teaches a surgical system comprising suture anchor (Figure 7; 20) and a shaft (Figure 7; 40), wherein the anchor includes a suture strand (Figure 7; 24), wherein the suture strand may be tensioned to impart an off-axis tensile force between two connected anchors to rotate the anchor about an interface on the shaft (Figure 8; 324) from an initial parallel position (Figure 7; 20) to a deployed skewed position (Figure 7; 20).

Concerning claim 22, the combination of the Michel, Schmidt, and Hayhurst references as discussed above teaches the button inserter as recited in claim 21, wherein the Michel reference teaches the button being substantially parallel to the longitudinal axis of the shaft in the initial position (Figure 9; 71), and wherein the Schmidt and Hayhurst references both teach the button being substantially perpendicular to the longitudinal axis of the shaft in the deployed position (Schmidt; Figure 16 | Hayhurst; Figure 2; 10), wherein the resultant combination of the references would also result in the button being substantially perpendicular to the longitudinal axis of the shaft in the deployed position

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        2/25/2022